DETAILED ACTION
Response to Amendment
In the amendment dated 6/10/2021, the following has occurred: no amendment was made to the claim.
The objection to the title and the abstract have been withdrawn with respect to the amendment of the specification.
Claims 1, 3-10, and 12-19 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 6/10/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 8-10, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 20150171462 (hereinafter, Hong), in view of Tsuji et al., US 20170047575 (hereinafter, Tsuji).
As to Claim 1:
	Hong discloses an electrode plate of a secondary battery [0056, 0057], comprising: 
a current collector (see “… current collecting layer 121…”, [0009, 0048]);
an active material layer (see “… active material layer 122…”, [0054]); 
a conductive structure (see “… lead 130…”, [0059, 0095]); and 
a first protective layer (see “… electric insulation layer may include a first anti-leakage units… 115_1…”, [0008, 0091]),
wherein the current collector comprises an insulating layer and a conductive layer disposed on the insulating layer (see “… insulation layer 110 may include a base unit 113… current collecting layer 121…”, [0043, 0049]), the conductive layer includes a main body portion and a protrusion portion connected to the main body portion, a surface of the main body portion facing away from the insulating layer is covered by the active material layer, and a surface of the protrusion portion facing away from the insulating layer is uncovered by the active material layer (see Fig. 4 below),
the conductive structure is welded to the protrusion portion and thus a welded zone is formed (see Fig. 4 below), and
the first protective layer has elasticity (see “… electric insulation layer may include natural or synthetic flexible resin-based material…”, [0011]).

    PNG
    media_image1.png
    992
    805
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    752
    651
    media_image2.png
    Greyscale

	However, Hong does not disclose a protective layer arranged as claimed.
	In the same field of endeavor, Tsuji also discloses a secondary battery [0040, 0064] having a lead 24 welded to the uncoated region of the current collector 40, [0023, 0028] similar to that of Hong.  Tsuji also discloses insulating layers 5 covering the welded portion ([0033, 0034], Figs. 1-2) where the insulating layers can cover all of the welded portion and at least to an end of the active martial portion as shown in Figure 5 below.  Tsuji further teaches that the insulating layer can be made from 

    PNG
    media_image3.png
    461
    237
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    242
    217
    media_image4.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 3:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji also discloses insulating layers 5 covering the welded portion ([0033, 0034], Figs. 1-2) where the insulating layers can cover all of the welded portion and at least to an end of the active martial portion as shown in Figure 5 below.  Tsuji discloses in figures below that a surface of the first protective layer facing away from the protrusion portion is closer to the insulating layer than a surface of the active material layer facing away from the main body portion (as shown below – the protective layer can covers all around the lead/terminal of Hong and thus there would be a surface of the protective layer that is closer to the insulating layer of Hong than the active material layer). Tsuji teaches 

    PNG
    media_image3.png
    461
    237
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    242
    217
    media_image4.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 4:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji further disclose the first protective layer is connected to an end of the active material layer close to the conductive structure and an end of the conductive structure close to the active material layer (as shown in the figures above, the protective layer can covered from an end of the welded portion to an end of the active material layer (see Figs. 1-2, 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 5:
(see “… electric insulation layer may include natural or synthetic flexible resin-based material…”, [0011] – thus, the resin/adhesive is inherently has smaller modulus of elasticity than the protrusion portion since metal is stiffer than resin/adhesive material).
Hong does not disclose a protective layer arranged as claimed.
	Tsuji further disclose the first protective layer is connected to an end of the active material layer close to the conductive structure and an end of the conductive structure close to the active material layer (as shown in the figures above, the protective layer can covered from an end of the welded portion to an end of the active material layer (see Figs. 1-2, 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 8:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji further discloses a third protective layer covering a surface of the welded zone facing away from the protrusion portion, wherein the third protective layer is connected to the first protective layer, and is made of a material same as the first protective layer.

    PNG
    media_image5.png
    469
    489
    media_image5.png
    Greyscale

Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 9:
Hong does not disclose a protective layer arranged as claimed.
	Tsuji discloses the first protective layer extends to edges of both sides of the protrusion portion in a length direction of the electrode plate, and the first protective layer has a dimension in a range of 2 mm to 4 mm along a height direction of the electrode plate (see “… the width W.sub.11 of the firs uncoated region 40a is preferably 2 mm to 4 mm…”, [0031] – note that the protective layer can cover the whole uncoated region as shown in Figure 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the 
As to Claim 10:
	Hong discloses a secondary battery [0056, 0057], comprising: 
an electrode assembly, wherein the electrode assembly comprises an electrode plate, the electrode plate [0056, 0057] comprising:
a current collector (see “… current collecting layer 121…”, [0009, 0048]);
an active material layer (see “… active material layer 122…”, [0054]); 
a conductive structure (see “… lead 130…”, [0059, 0095]); and 
a first protective layer (see “… electric insulation layer may include a first anti-leakage units… 115_1…”, [0008, 0091]),
wherein the current collector comprises an insulating layer and a conductive layer disposed on the insulating layer (see “… insulation layer 110 may include a base unit 113…”, [0043]), the conductive layer includes a main body portion and a protrusion portion connected to the main body portion, a surface of the main body portion facing away from the insulating layer is covered by the active material layer, and a surface of the protrusion portion facing away from the insulating layer is uncovered by the active material layer (see Fig. 4 below),
the conductive structure is welded to the protrusion portion and thus a welded zone is formed (see Fig. 4 below), and
the first protective layer has elasticity (see “… electric insulation layer may include natural or synthetic flexible resin-based material…”, [0011]).

    PNG
    media_image2.png
    752
    651
    media_image2.png
    Greyscale

	However, Hong does not disclose a protective layer arranged as claimed.
	In the same field of endeavor, Tsuji also discloses a secondary battery [0040, 0064] having a lead 24 welded to the uncoated region of the current collector 40, [0023, 0028] similar to that of Hong.  Tsuji also discloses insulating layers 5 covering the welded portion ([0033, 0034], Figs. 1-2) where the insulating layers can cover all of the welded portion and at least to an end of the active martial portion as shown in Figure 5 below.  Tsuji further teaches that the insulating layer can be made from 

    PNG
    media_image3.png
    461
    237
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    242
    217
    media_image4.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 12:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji also discloses insulating layers 5 covering the welded portion ([0033, 0034], Figs. 1-2) where the insulating layers can cover all of the welded portion and at least to an end of the active martial portion as shown in Figure 5 below.  Tsuji discloses in figures below that a surface of the first protective layer facing away from the protrusion portion is closer to the insulating layer than a surface of the active material layer facing away from the main body portion (as shown below – the protective layer can covers all around the lead/terminal of Hong and thus there would be a surface of the protective layer that is closer to the insulating layer of Hong than the active material layer). Tsuji teaches 

    PNG
    media_image3.png
    461
    237
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    242
    217
    media_image4.png
    Greyscale

	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 13:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji further disclose the first protective layer is connected to an end of the active material layer close to the conductive structure and an end of the conductive structure close to the active material layer (as shown in the figures above, the protective layer can covered from an end of the welded portion to an end of the active material layer (see Figs. 1-2, 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 14:
(see “… electric insulation layer may include natural or synthetic flexible resin-based material…”, [0011] – thus, the resin/adhesive is inherently has smaller modulus of elasticity than the protrusion portion since metal is stiffer than resin/adhesive material).
Hong does not disclose a protective layer arranged as claimed.
	Tsuji further disclose the first protective layer is connected to an end of the active material layer close to the conductive structure and an end of the conductive structure close to the active material layer (as shown in the figures above, the protective layer can covered from an end of the welded portion to an end of the active material layer (see Figs. 1-2, 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 17:
	Hong does not disclose a protective layer arranged as claimed.
	Tsuji further discloses a third protective layer covering a surface of the welded zone facing away from the protrusion portion, wherein the third protective layer is connected to the first protective layer, and is made of a material same as the first protective layer.

    PNG
    media_image5.png
    469
    489
    media_image5.png
    Greyscale

Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.
As to Claim 18:
Hong does not disclose a protective layer arranged as claimed.
	Tsuji discloses the first protective layer extends to edges of both sides of the protrusion portion in a length direction of the electrode plate, and the first protective layer has a dimension in a range of 2 mm to 4 mm along a height direction of the electrode plate (see “… the width W.sub.11 of the firs uncoated region 40a is preferably 2 mm to 4 mm…”, [0031] – note that the protective layer can cover the whole uncoated region as shown in Figure 5).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the 
As to Claim 19:
	Hong discloses a portion of the insulating layer corresponding to the protrusions portions and the protrusion portion together form a current guiding portion (see “… insulation layer 110 may include a base unit 113…”, [0043]; (see Fig. 4 below);

    PNG
    media_image2.png
    752
    651
    media_image2.png
    Greyscale

the electrode plate includes a plurality of current guiding portions and a plurality of conductive structures, the plurality of current guiding portions is stacked, and every two adjacent current guiding (see “first terminal unit 230…” [0101], Fig. 7a below).

    PNG
    media_image6.png
    450
    525
    media_image6.png
    Greyscale

While Hong discloses protective layer and protrusion portion and also Hong discloses that the conductive structure/protrusion portion can be bent as shown in the figure below, Hong does not disclose the protective layer arranged as claimed.

    PNG
    media_image7.png
    313
    480
    media_image7.png
    Greyscale



    PNG
    media_image3.png
    461
    237
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    242
    217
    media_image4.png
    Greyscale

	Tsuji further discloses that the conductive structure that is partially covered by the protective layer can be bent as shown in Figure 5.
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to cover the entirety of the uncoated region including the welded portion as to avoid short circuiting the electrode assembly as taught by Hong by implementing the insulating portion to the electrode assembly of Hong.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive.
Applicant’s first contention is that Hong teaches a single layer while the claimed electrode teaches multiple layers (see Remarks 9-10).   However, the Office respectfully disagrees.  It appears that the claimed current collector comprises both an insulation layer 111 and a conductive layer 112, but when the examiner equates that to the invention of Hong where the conductive layer is called the current collector 120_1 and the insulation layer 113_1, then applicant argues that the current collector 120_1 is a single layer and does not take the insulation layer 113_1 as part of the current collector.  However, it is noted that the insulation layer of Hong and the insulation layer as part of the current collector is structurally and materially the same.  Thus, even if Hong does not indicate the insulation layer 113_1 as part of the current collector, the combination of the insulation layer 113_1 and the current collector 120_1 meets the limitation of the claimed current collector.
Regarding application 17/137090, it is noted that the no limitation of that application has not indicated allowable and the limitations of that application is not the same or obvious the same as the instant application.  Furthermore, the current claim is under a obviousness rejection and not an anticipation rejection with respect to Hong.
For the reasons above, applicant’s argument had been considered, but it was not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723